Exhibit CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 (SUBSECTIONS (a) AND (b) OF SECTION 1350, CHAPTER 63 OF TITLE 18, UNITED STATES CODE) Pursuant to section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of section 1350, chapter 63 of Title 18, United States Code), the undersigned officers of Tedom Capital, Inc., a Delaware corporation (the “Company”), do hereby certify with respect to the Company’s Quarterly Report on Form 10-Q for the quarter ended December 31, 2008 as filed with the Securities and Exchange Commission (the "10-Q Report") that: (1)the 10-Q Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)the information contained in the 10-Q Report fairly presents, in all material respects, the financial condition and results of operations of the Company. TEDOM CAPITAL, INC. Dated:February 13, 2009 /s/Eric Grunfeld Eric Grunfeld, Chief Executive Officer Title Dated:February 13, 2009 /s/ Jason Weilert Jason Weilert, Chief Financial Officer
